


Exhibit 10.16

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into as of this 9th day of January 2014 by and between Isle of Capri
Casinos, Inc., a Delaware corporation (the “Company”), and Edmund L. Quatmann,
Jr. (“Employee”).

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of July 1, 2008 (the “Agreement”);

 

WHEREAS, a Code Section 409A Compliance Addendum to the Agreement was entered
into between the Company and Employee effective as of January 1, 2009; and

 

WHEREAS, amendment of the Agreement is now considered desirable.

 

NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the Company and Employee hereby agree that the
Agreement is hereby amended, effective as of December 2, 2013, by substituting
the following for Section 4 of the Agreement:

 

“4.                                Change in Control of the Company.  If
(i) there is a sale, acquisition, merger, or buyout of the Company to an
unaffiliated person, or any person that is not an ‘affiliate’ (as such term is
defined under the Securities Exchange Act of 1934) of the Company or any of its
shareholders on July 1, 2008 becomes the legal and beneficial owner of more than
50% of the Company’s common stock (a ‘Change in Control’), and (ii) immediately
prior to, on or within 12 months after such Change in Control, (A) the Company
terminates the Term of Employment pursuant to Section 3(a)(ii) (for any reason
without ‘cause’) or (B) Employee voluntarily terminates the Term of Employment
pursuant to Section 3(a)(iii) in circumstances where there has been a
significant reduction in the authority, responsibilities, position or
compensation of Employee or Employee has been required to move the location of
his principal residence a distance of more than 35 miles, and the Company has
failed to remedy such situation within 30 days after receipt of Employee’s
written notice thereof, then in lieu of the severance payments, if any,
otherwise payable to Employee under Section 3 of the Agreement, Employee will be
entitled to the following severance payments and benefits:

 

(a)                                 Two times Annual Base Salary payable in 24
monthly installments beginning on the first day following the six-month
anniversary of Employee’s Termination of Employment (as defined in the
Compliance Addendum—Code Section 409A to this Agreement); plus a lump sum
payment equal to the amount of any earned but unpaid bonus plus the average of
the previous 3 years bonus payment, inclusive of deferred amounts, if any, which
lump sum shall be paid to Employee on the first day following the six-month
anniversary of Employee’s Termination of Employment.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Board of Directors may authorize that portion
of the foregoing payments under this Section 4(a) that qualify as a 409A Exempt
Payment (as defined in Section 3(a)(ii)) to be paid in a single lump sum to
Employee on the first payroll date following Employee’s Termination of
Employment; and the remaining Annual Base Salary amounts to be paid to Employee
in 24 equal installments beginning on the six-month anniversary of Employee’s
Termination of Employment and ending on the second anniversary of Employee’s
Termination of Employment and the remaining bonus amount, if any, to be paid in
a single lump sum on the six-month anniversary of Employee’s Termination of
Employment.

 

(b)                                 During the 24-month period following
Employee’s Termination of Employment (the ‘Continuation Period’) Employee will
receive continuation coverage for himself and his spouse and dependents under
the Company’s group medical, dental and vision plans (collectively, the ‘Medical
Plan’), at Employee’s sole expense, consistent with the level of coverage
otherwise in effect as of his Termination of Employment.  During the
Continuation Period, the Company shall provide to Employee an amount such that,
after the payment of all income and employment taxes due with respect to such
amount, there remains an amount equal to the Company’s premium contribution paid
with respect to its active employees for the level of coverage provided to
Employee and his spouse and dependents under the Medical Plan during such
period.  Any payment required pursuant to the preceding sentence shall be paid
monthly during the Continuation Period; provided, however, that that payment for
the period beginning on Employee’s Termination of Employment and ending on the
six month anniversary of Employee’s Termination of Employment shall be paid in a
lump sum on the first day following the six month anniversary of Employee’s
Termination of Employment.  Nothing in this Section 4(b) shall be deemed to
offset or otherwise limit the period of continuation coverage otherwise
available to Employee and his spouse and dependents under Code Section 4980B,
which shall be deemed to commence following the end of the Continuation period
and shall be provided at Employee’s sole expense.

 

Upon the occurrence of a Change in Control, all stock options owned by Employee
shall become fully vested and exercisable.  As a condition to receiving the
payments described in clause (a) above, Employee shall be required to execute
and deliver to the Company a general release in customary and agreed form,
provided that if Employee fails to sign the release, Employee shall not be
entitled to any severance payments or benefits under this Section 4; and
provided further, if any severance payments or benefits are subject to Section
409A of the Code, Employee shall only be entitled to any such severance payments
or benefits if such release has been executed, is effective and the applicable
revocation period has expired no later than the date as of which such payment of
the severance or benefits are otherwise to commence and if

 

2

--------------------------------------------------------------------------------


 

such requirements are not satisfied, Employee shall not be entitled to any such
portion of the severance payments or benefits thereafter.”

 

This Amendment was executed on behalf of the Company by its duly authorized
officer and by Employee as of the dates set forth below and effective as
provided herein.  If this Amendment was executed in multiple counterparts, each
of which has been deemed an original.

 

IN WITNESS HEREOF, each party has caused this Amendment to be executed in a
manner appropriate for such party as of the date first above written.

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

/s/ Virginia McDowell

 

Name: Virginia McDowell

 

Its: President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Edmund L. Quatmann, Jr.

 

Edmund L. Quatmann, Jr.

 

 

3

--------------------------------------------------------------------------------
